Citation Nr: 1329517	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  09-28 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and S.L.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to July 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  In all other matters, the claim has 
been handled by the RO in Denver, Colorado.

In June 2013, the Veteran testified before the undersigned 
via videoconference.  A transcript of the hearing is 
associated with the claims file.

A review of the Veteran's virtual VA claims files show that 
they contain only evidence that is duplicative of that 
already in the paper claims file or irrelevant to the issue 
on appeal.



FINDINGS OF FACT

1.  The RO previously considered and denied the Veteran's 
claim of entitlement to service connection for bilateral 
hearing loss in an April 1989 rating decision.  The Veteran 
did not appeal that decision, and no pertinent evidence was 
received within the one year following its issuance.

2.  The evidence associated with the record since the April 
1989 rating decision relates to an unestablished fact and 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for bilateral hearing 
loss.

3.  The Veteran has been shown to have current bilateral 
hearing loss that is related to his military service.


CONCLUSIONS OF LAW

1.  The April 1989 rating decision is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2012).

2.  The evidence received subsequent to the April 1989 
rating decision is new and material, and the claim for 
service connection for bilateral hearing loss is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

3.  Resolving all reasonable doubt in favor of the Veteran, 
bilateral hearing loss was incurred in active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant of what information or 
evidence is needed in order to substantiate the claim, and 
it must assist the claimant by making reasonable efforts to 
get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  However, given the fully favorable 
decision contained herein, no discussion of these duties is 
necessary.


II.  Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted in line of duty in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a 
finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d). 

Several alternative paths to service connection exist for 
certain chronic diseases identified in 38 C.F.R. §3.309(a), 
such as organic diseases of the nervous system, including 
sensorineural hearing loss.  For these conditions, service 
connection may be granted if the chronic disease manifests 
itself and is identified as such in service, or within the 
presumptive period under 38 C.F.R. § 3.307, and the Veteran 
presently has the same condition, unless the condition is 
clearly attributable to intercurrent causes.  38 U.S.C.A. § 
1112; 38 C.F.R. §§ 3.307, 3.309; see Walker v. Shinseki, 708 
F.3d 1331, 1336 (Fed. Cir. 2013) (finding that "§3.303(b) is 
constrained by §3.309(a), regardless of the point in time 
when a Veteran's chronic disease is either shown or noted, 
in that the regulation is only available to establish 
service connection for the specific chronic diseases listed 
n §3.309(a).").  If, however, a chronic disease is noted 
during service, but is either not chronic or the diagnosis 
could be questioned, then a showing of continuity of related 
symptomatology after discharge is required in order to grant 
service connection.  38 C.F.R. §§ 3.303(b); Walker, 708 F.3d 
at 1336. 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

In April 1989, the RO denied service connection for 
bilateral hearing loss, in part, based on there being no 
evidence of hearing loss in service or after service.  The 
Veteran was notified of the decision and of his appellate 
rights, but he did not appeal.  In general, rating decisions 
that are not timely appealed are final.  See 38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.  Moreover, there was no pertinent 
evidence submitted within one year of the rating decision.  
38 C.F.R. § 3.156(b).  Therefore, the Board finds that the 
April 1989 rating decision is final.

The Veteran filed his application to reopen the claim in 
February 2008.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  New evidence is existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence is existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court 
interpreted the language of 38 C.F.R. § 3.156(a) as creating 
a low threshold, and viewed the phrase "raises a reasonable 
possibility of substantiating the claim" as "enabling rather 
than precluding reopening."

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992). 

The pertinent evidence at the time of the April 1989 rating 
decision included only the Veteran's service records.  They 
showed that he underwent a whispered voice test upon 
enlistment in July 1960 with results that were 15/15 
bilaterally.  The separation examination report shows that 
pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
5
10
LEFT
5
5
5
5
5

The Veteran's DD Form 214 shows that he worked as a jet 
engine mechanic during his years in service.

Since the April 1989 decision, the Veteran underwent a VA 
examination, which found that he had current bilateral 
hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  The 
Board finds that this examination report is new and material 
evidence.  In particular, the report relates to a previously 
unestablished fact, as there was no evidence that the 
Veteran met the VA standards for hearing loss prior to that 
examination.  Accordingly, the claim is reopened.

In evaluating this claim on the merits, the Board notes that 
there are opinions of record from the Veteran, a VA 
audiologist, and a private audiologist.  While the Veteran 
may be competent to provide an opinion, the opinions of the 
VA and private audiologists are more probative than the 
Veteran's lay assertions.

In reviewing the VA and private audiologists' opinions, the 
Board finds that they are at least evenly balanced in 
probative value.  The March 2008 VA examiner's opinion, 
which weighs against the claim, was based solely on the fact 
that the Veteran's hearing was normal at separation.  
However, the absence of in-service evidence of hearing loss 
disability is not fatal to a claim, see Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current 
hearing loss disability (i.e., one meeting the requirements 
of section 3.385, as noted above) and a medically sound 
basis for attributing such disability to service may serve 
as a basis for a grant of service connection for hearing 
loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

On the other hand, the opinion provided in July 2013 from a 
private audiologist weighs in favor of the Veteran's claim.  
While the audiologist does not appear to have reviewed the 
claims file, including the service records, he notes his 
awareness that the Veteran's separation examination 
contained normal audiological results, which is the only 
relevant information contained in the Veteran's service 
records.  In addition, the private audiologist accurately 
reported that the Veteran worked as a jet engine mechanic 
during service for eight years.  He opined that the noise 
exposure in service damaged the Veteran's hearing nerve and 
asserted that the Veteran demonstrating normal hearing upon 
discharge was not fatal to his claim.  Instead, he opined 
that it can take decades for noise exposure to manifest into 
measurable hearing loss.

The Board finds that the opinion provided by the July 2013 
private audiologist is at least as probative as the one 
provided by the VA examiner in March 2008.  Accordingly, as 
there is "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the Board finds that this is a 
situation where the benefit of the doubt rule applies.  
Ashley v. Brown, 6 Vet. App. 52, 59   (1993); 38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102.  Therefore, giving the Veteran the 
benefit of the doubt, service connection for bilateral 
hearing loss is granted.


ORDER

New and material evidence having been submitted, the claim 
of entitlement to service connection for bilateral hearing 
loss is reopened.  
 
Subject to the provisions governing the award of monetary 
benefits, service connection for bilateral hearing loss is 
granted.



____________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


